           Case 7:19-cr-00645-KMK Document 69 Filed 06/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

                          v.                                      19-CR-645 (KMK)

 JEFFREY CROSSLAND, et al.,                                            ORDER

                                 Defendants.


KENNETH M. KARAS, United States District Judge:

         For the reasons stated on the record at the Oral Argument on June 15, 2021 the Court

denies Defendant Crossland’s Motion To Sever, Motion To Suppress, and the request to disclose

Federal Rule 404(b) evidence, all without prejudice. The Court denies Defendant Crossland’s

Motion To Dismiss the single-count indictment as duplicitous with prejudice. The Clerk of

Court is respectfully requested to terminate the pending Motions. (Dkt. Nos. 49, 51, 62.)

         SO ORDERED.

Dated:     June 15, 2021
           White Plains, New York

                                                           KENNETH M. KARAS
                                                          United States District Judge
